DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claim 29 is objected to because of the following informalities:  
In Claim 29, “The display device according to claim 19, wherein the first insulation layer” should read “The display device according to claim 19, wherein a first insulation layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0371470 A1 to Nathan et al. (hereinafter "Nathan") in view of U.S. Patent Application Publication 2015/0153767 A1 to Nakayama et al. (hereinafter "Nakayama").
Regarding Claim 10, Nathan teaches a touch sensor comprising: first electrodes; second electrodes; third electrodes above the first electrodes and the second electrodes; an inorganic insulation layer below the first electrodes and the third electrodes (Figs. 2, 21; Para. 144-152 of Nathan; layer structure 5… second touch sensor 21 also includes a second layer structure 23 having a third face 24 and a fourth, opposite, face 25, and a third electrode 26… first and second electrodes 8, 9 … third electrode 26); and a buffer layer between the first electrodes and the third electrodes, wherein the third electrodes are on and in contact with the buffer layer (Fig. 21; Para. 148-152 of Nathan; second layer structure 23 includes one or more dielectric layers 27… dielectric layer(s) 27 include layers of a polymer dielectric material such as PET).
Nathan does not explicitly disclose an inorganic insulation layer below the second electrodes; each of the third electrodes overlaps a corresponding one of the first electrodes and does not overlap the second electrodes in a plan view.
However, Nakayama teaches an inorganic insulation layer below second electrodes (Fig. 16-17; Para. 18-129 of Nakayama; the interlayer insulating film 23 is formed between respective components to which a predetermined potential is applied, such as electrodes and wirings formed on the TFT substrate 1 a… interlayer insulating layer 23… electrode block 11 a); third electrodes (Figs. 14-18; Para. 122-129 of Nakayama; electrode block 12 a) overlaps a corresponding one of first electrodes (Figs. 14-18; Para. 122-129 of Nakayama; electrode block 24 a) and does not overlap second electrodes in a plan view (Fig. 14-18; Para. 118-123 of Nakayama; electrode block 11 a of the driving electrode 11 and the electrode block 12 a of the detection electrode 12 are arranged so as not to be opposed to each other, specifically, they are arranged so as not to overlap each other in the thickness direction of the liquid crystal panel)
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include an inorganic insulation layer below the second electrodes; each of the third electrodes overlaps a corresponding one of the first electrodes and does not overlap the second electrodes in a plan view using the teachings of Nakayama in order to modify the display device taught by Nathan. The motivation to combine these analogous arts would have been to provide a display device that includes an input device capable of being incorporated easily into the display device as a capacitance coupling type input device (Para. 9 of Nakayama).

Regarding Claim 11, the combination of Nathan and Nakayama teaches that the buffer layer overlaps the first electrodes and the second electrodes in the plan view (Fig. 17; Para. 122-129 of Nakayama; electrode block 24 a… interlayer insulating layer 23… electrode block 11 a).

Regarding Claim 12, the combination of Nathan and Nakayama teaches that each of pairs of the first electrodes are connected via a first connection part in a first direction (Fig. 15A; Para. 107 of Nakayama; connection portions 24 b).

Regarding Claim 13, the combination of Nathan and Nakayama teaches that each of pairs of the second electrodes are connected via a second connection part in a second direction differing from the first direction (Fig. 23; Para. 259 of Nathan; bridging segments 97).

Regarding Claim 14, the combination of Nathan and Nakayama teaches that each of pairs of the second electrodes are connected via a second connection part in a second direction (Fig. 15C; Para. 106 of Nakayama; connection portions 11 b).

Regarding Claim 15, the combination of Nathan and Nakayama teaches that the first electrodes and the second electrodes are disposed on the inorganic insulation layer (Fig. 16; Para. 118 of Nakayama; the interlayer insulating film 23 is formed between respective components to which a predetermined potential is applied, such as electrodes and wirings formed on the TFT substrate 1 a).

Regarding Claim 16, the combination of Nathan and Nakayama teaches that the first electrodes are disposed without overlapping the second electrodes in the plan view (Fig. 17; Para. 122-129 of Nakayama; electrode block 24 a… interlayer insulating layer 23… electrode block 11 a).

Regarding Claim 17, the combination of Nathan and Nakayama teaches an insulation layer between the first electrodes and the buffer layer (Fig. 21; Para. 148-152 of Nathan; dielectric layer(s) 27 include layers of a polymer dielectric material such as PET).

Regarding Claim 18, the combination of Nathan and Nakayama teaches that the insulation layer is disposed in a space between an edge of each of the first electrodes and an (Fig. 21; Para. 148-152 of Nathan; dielectric layer(s) 27 include layers of a polymer dielectric material such as PET).

Claims 19-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0170524 A1 to Kim et al. (hereinafter "Kim") in view of Nakayama.
Regarding Claim 19, Kim teaches a display device comprising: a pixel electrode; a light-emitting element above the pixel electrode; a counter electrode above the light-emitting element; an inorganic insulation layer above the counter electrode (Figs. 3-5; Para. 41-72 of Kim; organic emission layer 260 is disposed on pixel electrode 191. Organic emission layer 260 includes a light emitting layer… Common electrode 270 is positioned on pixel defining layer 250 and organic emission layer 260); first electrodes above the inorganic insulation layer (Figs. 2, 6; Para. 73-78 of Kim; encapsulation layer 300 may include at least one inorganic layer… touch sensor includes touch electrode layer 400 which may be formed on encapsulation layer 300… Touch electrode layer 400 includes first touch electrode layer 410 and second touch electrode layer 420); second electrodes above the inorganic insulation layer (Figs. 2, 6; Para. 73-87 of Kim; Touch electrode layer 400 includes first touch electrode layer 410 and second touch electrode layer 420, with insulating layer 430 formed therebetween).
Kim does not explicitly disclose third electrodes above the inorganic insulation layer, the first electrodes, and the second electrodes; and a buffer layer between the first electrodes and the third electrodes, wherein the third electrodes are on and in contact with the buffer layer, and each of the third electrodes overlaps a corresponding one of the first electrodes and does not overlap the second electrodes in a plan view.
However, Nakayama teaches third electrodes above an inorganic insulation layer (Figs. 14-18; Para. 122-129 of Nakayama; electrode block 12 a… interlayer insulating layer 23), first electrodes, and second electrodes (Fig. 17; Para. 122-129 of Nakayama; electrode block 24 a… interlayer insulating layer 23… electrode block 11 a); and a buffer layer between the first electrodes and the third electrodes, wherein the third electrodes are on and in contact with the buffer layer, and each of the third electrodes overlaps a corresponding one of the first electrodes and does not overlap the second electrodes in a plan view (Fig. 14-18; Para. 118-123 of Nakayama; the interlayer insulating film 23 is formed between respective components to which a predetermined potential is applied, such as electrodes and wirings formed on the TFT substrate 1 a… electrode block 11 a of the driving electrode 11 and the electrode block 12 a of the detection electrode 12 are arranged so as not to be opposed to each other, specifically, they are arranged so as not to overlap each other in the thickness direction of the liquid crystal panel)
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include third electrodes above the inorganic insulation layer, the first electrodes, and the second electrodes; and a buffer layer between the first electrodes and the third electrodes, wherein the third electrodes are on and in contact with the  Nakayama in order to modify the display device taught by Kim. The motivation to combine these analogous arts would have been to provide a display device that includes an input device capable of being incorporated easily into the display device as a capacitance coupling type input device (Para. 9 of Nakayama).

Regarding Claim 20, the combination of Kim and Nakayama teaches that the buffer layer overlaps the first electrodes and the second electrodes in the plan view (Fig. 17; Para. 122-129 of Nakayama; electrode block 24 a… interlayer insulating layer 23… electrode block 11 a).

Regarding Claim 21, the combination of Kim and Nakayama teaches that each of pairs of the first electrodes are connected via a first connection part in a first direction (Fig. 15A; Para. 107 of Nakayama; connection portions 24 b).

Regarding Claim 22, the combination of Kim and Nakayama teaches that each of pairs of the second electrodes are connected via a second connection part in a second direction differing from the first direction (Figs. 2, 6; Para. 73-87 of Kim; Touch electrode layer 400 includes first touch electrode layer 410 and second touch electrode layer 420, with insulating layer 430 formed therebetween… First touch electrode layer 410 includes a plurality of first touch electrodes 411, a plurality of first connecting portions 412… Second touch electrode layer 420 includes a plurality of second touch electrodes 421, a plurality of second connecting portions 422).

Regarding Claim 23, the combination of Kim and Nakayama teaches that each of pairs of the second electrodes are connected via a second connection part in a second direction (Fig. 15C; Para. 106 of Nakayama; connection portions 11 b).

Regarding Claim 24, the combination of Kim and Nakayama teaches that the first electrodes and the second electrodes are disposed on the inorganic insulation layer (Fig. 16; Para. 118 of Nakayama; the interlayer insulating film 23 is formed between respective components to which a predetermined potential is applied, such as electrodes and wirings formed on the TFT substrate 1 a).

Regarding Claim 25, the combination of Kim and Nakayama teaches that the first electrodes are disposed without overlapping the second electrodes in the plan view (Fig. 17; Para. 122-129 of Nakayama; electrode block 24 a… interlayer insulating layer 23… electrode block 11 a).

Regarding Claim 29, the combination of Kim and Nakayama teaches that a first insulation layer is disposed in a space between an edge of each of the first electrodes and an edge of a corresponding one of the second electrodes being opposite to the edge of the corresponding one of the first electrodes (Fig. 6; Para. 78 of Kim; insulating layer 430 formed therebetween… an insulating layer may be formed below first touch electrode layer 410 and/or on second touch electrode layer 420
Fig. 16; Para. 118 of Nakayama; the interlayer insulating film 23 is formed between respective components to which a predetermined potential is applied, such as electrodes and wirings formed on the TFT substrate 1 a).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0170524 A1 to Kim et al. (hereinafter "Kim") in view of Nakayama, and further in view of Nathan.
Regarding Claim 26, the combination of Kim and Nakayama does not explicitly disclose a first insulation layer between the first electrodes and the buffer layer.
However, Nathan teaches a first insulation layer between first electrodes and buffer layer (Fig. 21; Para. 148-152 of Nathan; dielectric layer(s) 27 include layers of a polymer dielectric material such as PET).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a first insulation layer between the first electrodes and the buffer layer using the teachings of Nathan in order to modify the display device taught by the combination of Kim and Nakayama. The motivation to combine these analogous arts would have been to provide a touch panel for combined capacitive and pressure sensing (Para. 1 of Nathan).

Claim 27, the combination of Kim, Nakayama, and Nathan teaches a second insulation layer above the pixel electrode, wherein the second insulation layer covers a peripheral portion of the pixel electrode, and each of the first electrodes overlaps the second insulation layer in the plan view (Figs. 2, 6; Para. 73-78 of Kim; encapsulation layer 300 may include at least one inorganic layer… touch sensor includes touch electrode layer 400 which may be formed on encapsulation layer 300… Touch electrode layer 400 includes first touch electrode layer 410 and second touch electrode layer 420, with insulating layer 430 formed therebetween… an insulating layer may be formed below first touch electrode layer 410 and/or on second touch electrode layer 420).

Regarding Claim 28, the combination of Kim, Nakayama, and Nathan teaches a second insulation layer above the pixel electrode, wherein the second insulation layer covers a peripheral portion of the pixel electrode, and one of the third electrodes overlaps the second insulation layer in the plan view (Figs. 2, 6; Para. 73-78 of Kim; encapsulation layer 300 may include at least one inorganic layer… touch sensor includes touch electrode layer 400 which may be formed on encapsulation layer 300… Touch electrode layer 400 includes first touch electrode layer 410 and second touch electrode layer 420, with insulating layer 430 formed therebetween… an insulating layer may be formed below first touch electrode layer 410 and/or on second touch electrode layer 420
Fig. 17; Para. 122-129 of Nakayama; electrode block 12 a… interlayer insulating layer 23… electrode block 11 a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622